Citation Nr: 1740678	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-35 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to an increased rating in excess of 10 percent for service-connected degenerative joint disease of the right knee prior to September 18, 2014, and in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active duty service from November 1977 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2013 RO decisions.

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record. 

In a June 2014 decision, the Board reopened the previously denied claim of service connection for a cervical spine disability, and remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development. The claims were again remanded for additional development in February 2016. 

In an October 2016 rating decision, the RO granted an increased 20 percent rating for the service-connected right knee disability, effective September 18, 2014. Since this increase did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status. AB v. Brown, 6 Vet. App. 35, 39 (1993). The case was subsequently returned to the Board.

The issue of entitlement to an increased rating for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

The preponderance of the competent and credible medical evidence of record shows that a cervical spine disability manifested years after separation from service, and was not caused by any incident of service. The most probative evidence indicates that the current cervical spine disability is not related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. VA's duty to notify was satisfied by a letter dated in May 2005. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements, and hearing testimony in support of his claim. VA has obtained service treatment records (STRs), VA and private medical records, records assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination, and obtained a medical opinion as to the etiology of the current cervical spine disability. All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board further finds that the RO has substantially complied with its prior remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) obtain a VA addendum medical opinion, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the March 2013 VA examination and October 2016 addendum opinion are adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of injury in service and symptoms since then, and provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A review of the evidence reflects that the Veteran has been diagnosed with a current cervical spine disability, as demonstrated on VA examination in March 2013. Consequently, the determinative issue is whether or not this disability is attributable to his military service.

Service treatment records show that in March 1978, the Veteran complained of a stiff neck. On examination, he had full range of motion of the neck, the neck was supple, and the diagnostic impression was torticollis. On medical examination in September 1981, no abnormalities of the spine were seen. In a September 1981 report of medical history, the Veteran denied a history of recurrent back pain.

The Veteran was treated for multiple injuries in a motor vehicle accident in April 1984, to include fractures of the left femur, left hip, and right ankle. Such injuries did not include complaints or diagnosis of a chronic cervical spine disability. 

Private medical records from Meadowcrest Hospital dated during service in April 1984 show that the Veteran was injured in an accident, when he was struck by a car while he was riding a motorcycle. He sustained injuries to the left leg and right chest. It was noted that there was no evidence of serious head injury at the time of the accident. Multiple X-ray studies of multiple parts of the body were performed. An X-ray study of the lumbar spine was normal. A cervical spine X-ray study showed a mild reversal of the normal lordotic curve of the lower cervical spine. The examiner stated that however, the other X-ray views failed to show any other abnormalities. Initially he questioned a radiolucent line through the pars articularis of C7, but the oblique projections showed the apophyseal joints to be intact. The occipital area was likewise normal. The diagnostic impression was slight reversal of the normal lordotic curve of the cervical spine involving the lower cervical area, and otherwise no evidence of fractures or abnormalities. The reversal of the lordotic curve was felt to be attributable to a spasm. On clinical examination, the neck was supple; the examiner indicated that the X-ray study of the cervical spine was negative. In a May 1984 letter to the military treatment providers, a private orthopedic surgeon summarized the Veteran's treatment after the motorcycle accident, and listed his injuries. There was no mention of a neck or spine injury or disability.

A May 1984 service treatment record shows that the Veteran was injured in a motorcycle accident in April 1984 resulting in a right pneumothorax, comminuted fracture of the left femur, and fracture of the right medial malleolus. On examination, the neurological examination was normal, and no abnormalities of the spine were noted. A spine disability was not diagnosed.

A September 1984 final diagnosis from Meadowcrest reflects that the Veteran was treated for a right pneumothorax, fractures of the left femur, fracture of the right ankle, and multiple lacerations and contusions. A service treatment note from the orthopedic clinic summarized the Veteran's disabilities from the accident. There was no mention of a neck or spine injury or disability.

In an October 1984 report of medical history, the Veteran denied a history of recurrent back pain, and denied a history of head injury, headaches or a painful or trick shoulder. An October 1984 service medical board report shows that the Veteran's diagnoses were comminuted fracture of the left femur, fracture of the right medial malleolus, and status post right pneumothorax, and he was found not fit for duty. A cervical spine disability was not diagnosed.

The Veteran filed his original Veteran's Application for Compensation and/or Pension (VA Form 21-526) in February 1985, in which he claimed multiple injuries incurred in a motorcycle accident, including the leg, lung, hip, fingers on the right hand, and right ankle. He did not claim service connection for a neck or cervical spine disability.

On VA examination in April 1985, although several other orthopedic disabilities were diagnosed, a cervical spine disability was not found.

VA outpatient treatment records dated from 2000 to 2001 reflect treatment for multiple medical conditions but are negative for a cervical spine disability. A September 2000 VA outpatient treatment record reflects that the Veteran worked as a mail carrier and carried his bag on the left shoulder. He complained of chest pain. On examination, no abnormalities were found with regard to his neck, and a cervical spine disability was not diagnosed. He was diagnosed with musculoskeletal chest wall pain, probably viral myositis or muscle strain from carrying a heavy mail bag.

In April 2001, the Veteran filed claims for other disabilities, but did not claim service connection for a neck or cervical spine disability.

In May 2001, he filed a claim of service connection for a low back disability, but did not file a claim for a neck or cervical spine disability.

On VA spine examination in September 2001, the Veteran reported that he was injured in a 1984 motorcycle accident and hurt his back. He did not report a neck or cervical spine injury in that incident. He complained of current pain in the low back, hips, groin and buttocks. He did not offer any neck complaints and a cervical spine disability was not diagnosed.

On VA joints examination in December 2001, the Veteran reported that he was injured in a 1984 motorcycle accident and hurt his back, left leg, hip and right ankle. He complained of current bilateral knee pain. He did not report a neck or cervical spine injury in that incident. He did not offer any neck complaints and a cervical spine disability was not diagnosed.

In April 2002, he filed a claim for an increased rating for left hip and leg disabilities, but did not file a claim for a neck or cervical spine disability.

VA medical records dated form 2001 to 2003 reflect complaints of pain in the low back, hips and legs, but do not reflect complaints of neck pain.

In April 2005 the Veteran filed his original claim of service connection for a neck and cervical spine disability.

An April 2005 magnetic resonance imaging (MRI) of the cervical spine was performed because the Veteran complained of chronic neck pain with radiation between the shoulders. The study showed mild to moderate multilevel level degenerative changes of the cervical spine. An April 2005 VA outpatient treatment record reflects that the Veteran was seen for chronic neck pain. The diagnostic assessment was degenerative joint disease of the neck and associated muscle spasm.

In his September 2009 substantive appeal, the Veteran asserted that if his motor vehicle accident was severe enough to fracture both of his legs, it also caused his other claimed injuries.

On VA examination of the neck in March 2013, the Veteran reported that he had a motorcycle accident in 1984 in which he fractured his hip and femur, and which eventually led to medical board discharge in 1985. The Veteran stated that his neck was evaluated at time of accident, and after discharge by VA. He reported that VA was his sole medical provider. An examination was performed, and the examiner diagnosed was age-typical degenerative disc disease/degenerative joint disease with bulging at C3-4, C4-5, and C5-6, diagnosed in 2013. The examiner noted that a MRI in 2006 showed degenerative disc disease and bulging. The examiner noted that the Veteran worked as a letter carrier for 28 years. The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. The rationale was that the Veteran had minimal neck problems in military service and after discharge in 1985, he sought treatment for many things but did not seek treatment for neck problems until 2006, 20 years later, and an MRI showed diffuse age [related] changes NOT anything likely related to trauma from 1984. 

At a January 2014 Board hearing, the Veteran testified that he was injured in a motorcycle accident in 1984 in which he was hit by a car and received multiple injuries. He asserted that he hurt his neck and back in this incident, as well as suffering several bone fractures in other parts of his body. He stated that he complained about his neck at the time, and an X-ray study showed an anomaly, but the doctors were more concerned with his other injuries at that time. He stated that his helmet was split in the accident and he was rendered unconscious. He said he was hospitalized for three or four months, and spent over a year recovering from his injuries. During that time, he reported constant neck ache, along with aching in his arms and tingling in his hands. He said he did not receive treatment for his neck, only X-ray studies, but did have a brace. He stated that he continued to have pain after service. He said he sought VA treatment immediately after discharge, and his pain continued since then, as well as tingling in his arms. He said his wife told him that the back of his neck looked bruised.

In a July 2015 written brief, the Veteran's representative contended that the Veteran had symptoms of neck pain since a motor vehicle accident during service and currently had symptoms of neck pain, shoulder pain, and headaches associated with this disability, a March 2013 VA examination showed a current diagnosis of a cervical spine disability, and there were findings of reversal of the lordotic curve of the cervical spine during service.

In an October 2016 VA medical opinion, the physician who performed the March 2013 cervical spine examination provided an addendum opinion that it is unlikely that the Veteran's present cervical spine condition is related to military service. The examiner noted the Veteran's report of continuous neck and upper extremity symptoms since service, and stated that when the Veteran had the motorcycle injury, he had an evaluation of the cervical spine and he was noted to have a slight reversal of the normal lordotic curve. The examiner indicated that such a finding does NOT automatically represent severe, crippling injury since it can be due to positioning on the X-ray table or a mild temporary spasm. At that point in time one could not know whether he suffered any type of neck injury or if he did whether it would be of any permanence or significance. However, currently, the examiner noted that we have the advantage of looking through his medical record since that motorcycle accident and see that the VA has been his sole medical provider and yet, although he was seen and X-rayed by the VA for many things since his 1985 discharge, the first time any X-ray study was taken concerning his neck was in 2005, 20 years after his accident. The examiner indicated that this is too long a span of time post-accident not to have any symptoms at all if he had a residual from military service. 

In a July 2017 written brief, the Veteran's representative reiterated his contentions, stating that the Veteran has a current diagnosis of a cervical spine disability, there was in-service treatment for the cervical spine with abnormal radiological findings, and the Veteran's credible lay evidence shows continued symptoms from in-service injury to present time, and that service connection is warranted.

In determining whether statements made by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment. See Macarubbo v. Gober, 10 Vet. App. 388   (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Board has reviewed all of the evidence of record, and observes that although the Veteran was treated for multiple injuries in a motorcycle accident in 1984 during service, he was not treated for a neck or cervical spine injury. The service treatment records reflect that a single X-ray study during the treatment after the motorcycle accident revealed a mild reversal of the normal lordotic curve of the lower cervical spine. This was felt by the radiographic examiner to be attributable to a spasm. On clinical examination, the neck was supple; the examiner indicated that the X-ray study of the cervical spine was negative. Extensive subsequent private and service treatment records during the remainder of his service were negative for complaints, treatment or diagnosis of a neck or cervical spine disability, and he denied recurrent back pain at the time of separation.

Further, despite the Veteran's current testimony that he complained of neck symptoms at the time of the accident, and that he split his helmet open, the concurrent medical records contradict his current statements. Such records are negative for a head injury or complaints of neck symptoms. These inconsistencies reduce the credibility of his current contentions.

The Veteran underwent a thorough VA examination shortly after service in April 1985, and a cervical spine disability was not diagnosed.

The Veteran did not claim that he had neck pain that is related to service until filing his original claim for this disability in his VA disability compensation claim in 2005. Such statements made for VA disability compensation purposes are of lesser probative value when in contradiction to histories he previously provided. See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Immediately following service, the Veteran filed claims for several injuries incurred in the 1984 motorcycle accident. He did not mention a neck injury or claim service connection for a cervical spine disability. Similarly, in several subsequent claims of service connection for other disabilities, he did not claim service connection for a cervical spine disability.

The Board notes that the Veteran received extensive treatment from VA for many years after service for other disabilities, but did not offer complaints of neck or cervical spine symptoms, and was not treated for such. The absence of such complaints, while he sought treatment for several other disabilities, is highly probative weighing against his claim.

The Board has also considered the statements of the Veteran. As noted, he is competent to testify as to his observations, including his in-service and post service symptoms. Lay witnesses are also competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Board finds that the weight of the evidence does not show that the Veteran had continuous symptoms of neck or cervical spine pain since service, and finds his assertions in this regard not to be credible. 

The March 2013 VA examiner explained the reasons for his conclusions in March 2013 and October 2016 based on an accurate characterization of the evidence of record, and his opinion as to a lack of relationship between the current cervical spine disability and service is therefore of entitled to significant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). The examiner considered all of the evidence and concluded that the Veteran's cervical spine disability was not related to service, based on the nature of the post-service cervical spine disability. He also opined that the in-service X-ray findings were not indicative of a chronic disability. He opined that the current findings are likely due to age. Moreover, there is no contrary medical opinion in the evidence of record.

To the extent that the Veteran has expressed his opinion that his current cervical spine disability is related to his in-service accident, this is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). The statements of the Veteran as to the etiology of his cervical spine disability are therefore not competent.

In addition, the above evidence reflects that arthritis did not manifest within the one year presumptive period and that the symptoms described by the Veteran were not early manifestations of arthritis. Cf. 38 C.F.R. § 3.307 (c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease). Finally in this regard, as arthritis was neither shown as such nor noted in service, the provisions of 38 C.F.R. § 3.303 (b) are not for application.

There is also no competent evidence linking any current cervical spine disability to a service-connected disability, and service connection for a cervical spine disability on a secondary basis is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a neck/cervical spine disability and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Alemany, supra.


ORDER

Service connection for a cervical spine disability is denied.


REMAND

The Veteran most recently underwent a VA examination to assess the severity of his service-connected right knee disability in September 2014. Subsequently, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and non-weight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

The September 2014 VA examination report and October 2016 medical opinion do not include range of motion testing for pain on both active and passive motion or with weight-bearing and non-weight-bearing, as required by Correia. Therefore, the Board finds that a remand is necessary in order to conduct another VA examination. See 38 C.F.R. § 4.59 (2016); Correia, 28 Vet. App. at 170. The examiner should determine the current level of severity of his service-connected right knee disability. 38 C.F.R. § 4.2; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). The VA examiner should review the claims file in connection with the examination, including the additional medical records added to the file after the last VA examination.

Ongoing relevant medical records should also be obtained. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and private medical records of treatment or evaluation of a right knee disability, and associate them with the claims file.

2. Schedule the Veteran for a VA knee examination to determine the current severity of his service-connected right knee disability. The electronic claims file must be reviewed by the examiner. All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail. 

The examiner should report all range of motion measurements in degrees for both knees, and, to the extent possible, the knee joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing. Range of motion for the right knee should be tested actively and passively, and after repetitive use. The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees, if possible. If the examiner is unable to conduct any of the required testing, he or she should clearly explain why.

The examiner should also comment on the degree of lateral instability or recurrent subluxation of the right knee, and on whether the knee disability is manifested by episodes of "locking," pain, and effusion of the joint. Any opinions expressed by the examiner must be accompanied by a complete rationale.

3. Readjudicate the claim on appeal in light of all of the evidence of record, and with consideration of all potentially relevant Diagnostic Codes. If the appeal remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


